NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DESMOND BALLARD and NILES B.                 )
WHITTEN,                                     )
                                             )
              Appellants,                    )
                                             )
v.                                           )          Case No. 2D17-1425
                                             )
BANK OF AMERICA, N.A.,                       )
                                             )
              Appellee.                      )
                                             )

Opinion filed August 1, 2018.

Appeal from the Circuit Court for Pinellas
County; Cynthia Newton, Judge.

Niles B. Whitten, Gainesville, for
Appellants.

Jacqueline Costoya of Kelley Kronenberg,
Fort Lauderdale, for Appellee.



PER CURIAM.

              Desmond Ballard seeks review of orders that effectuated several rulings

concerning discovery disputes, sanctions, and a judicial default in the course of a civil

proceeding. With respect to the circuit court's rulings on the contested discovery issues

and judicial default, these are nonappealable, nonfinal orders, and so we cannot
exercise our appellate jurisdiction to consider them. See Fla. R. App. P. 9.130; Hitt v.

Homes & Land Brokers, Inc., 993 So. 2d 1162, 1165 (Fla. 2d DCA 2008) ("[T]he list of

appealable nonfinal orders in [rule 9.130] is intended to be exhaustive."). We also

conclude that the discovery and default rulings are not reviewable through certiorari.

See Capital One, N.A. v. Forbes, 34 So. 3d 209, 212 (Fla. 2d DCA 2010); First

Paradee, Ltd. v. Jones, 828 So. 2d 483, 485 (Fla. 2d DCA 2002). Accordingly, we

dismiss the appeal as it pertains to those rulings. With respect to the portion of the

order that imposes sanctions in the total amount of $11,728.67 to be paid within thirty

days from the entry of the circuit court's order, we do have jurisdiction to review that

ruling and affirm it without comment. See Burt v. SP Healthcare Holdings, LLC, 163 So.

3d 1274, 1276-77 (Fla. 2d DCA 2015); Griffith v. Ramzey's A Plus, Inc., 186 So. 3d 629,

630 (Fla. 5th DCA 2016); J.P. Morgan Chase Bank v. Combee, 883 So. 2d 330, 331

(Fla. 1st DCA 2004).

              Affirmed in part; dismissed in part.


KHOUZAM, LUCAS, and ATKINSON, JJ., Concur.




                                            -2-